     Case 1:18-cv-03202-GBD-SDA Document 205 Filed 06/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Angel Mogollan, et al.,                                                     6/5/2020

                                Plaintiffs,
                                                             1:18-cv-03202 (GBD) (SDA)
                    -against-
                                                             ORDER FOR
 La Abundancia Bakery & Restaurant Inc., et                  TELEPHONE CONFERENCE
 al.,

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       The parties shall appear via telephone for a conference in the above-captioned matter on

Friday, June 12, 2020, at 12:30 p.m. During the conference, the parties should be prepared to

discuss their letters filed at ECF Nos. 203 and 204. At the scheduled time, the parties shall each

separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               June 5, 2020

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge
